— Judgment unanimously affirmed. Memorandum: In considering the legal sufficiency of evidence to support a conviction, the evidence must be viewed in the light most favorable to the prosecution (People v Contes, 60 NY2d 620, 621). We must assume that the trier of facts gave full weight to the prosecution’s case and accorded the People the benefit of every reasonable inference to be drawn from the evidence (People v Way, 59 NY2d 361, 365; People v Benzinger, 36 NY2d 29, 32). Evidence that defendant and his former girlfriend had recently experienced difficulties in their relationship; that she had recently established a new relationship with Steven Lorraine; that Lorraine had been invited to her apartment late at night; and that defendant pushed in a plexiglass window on a screen door and broke a glass window of the rear door while gaining entry to her apartment and thereupon struck Lorraine and the girl with a wooden bat or *879ax handle is legally sufficient to establish that defendant knowingly entered the apartment unlawfully and support his convictions for burglary and assault. (Appeal from judgment of Oneida County Court, Murad, J. — burglary, first degree, and other offenses.) Present — Denman, J. P., Green, Balio, Lawton and Davis, JJ.